Execution Copy




Exhibit 10.15




THIS SUBORDINATED CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”) AND THE SECURITIES
THAT MAY BE ACQUIRED PURSUANT TO THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THIS NOTE AND SUCH OTHER
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF A REGISTRATION STATEMENT AND LISTING APPLICATION
IN EFFECT WITH RESPECT TO THIS NOTE OR SUCH OTHER SECURITIES UNDER THE
SECURITIES ACT AND ANY OTHER APPLICABLE SECURITIES LAW, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND LISTING ARE NOT REQUIRED
PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT AND THE
APPLICABLE SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION.




SUBORDINATED CONVERTIBLE PROMISSORY NOTE




US $332,000

Janaury 27, 2012




FOR VALUE RECEIVED, Health Enhancement Products, Inc., a Nevada corporation (the
“Company”), having an address of 7740 E. Evans Road, Scottsdale, Arizona 85260,
hereby promises to pay, pursuant to the provisions of this Subordinated
Convertible Promissory Note (the “Note”), to the order of The Venture Group, LLC
(the “Holder”), at the offices of Holder at 1122 Kenilworth Drive, Suite 100,
Towson, Maryland 21204 or such other place as may be designated by Holder to the
Company in writing, the aggregate principal amount of FIVE HUNRED THOUSAND U.S.
Dollars ($500,000) (the “Principal”) together with accrued and unpaid interest,
upon the terms and conditions hereinafter set forth.




1.

Payment Terms.  The Company promises to pay to Holder the Final Payment Amount
(as hereinafter defined) on the date which occurs two (2) years from the date of
execution and delivery of this Note (the “Maturity Date”) .  All accrued and
unpaid interest shall be due and payable in accordance with Section 2 hereof.
 All payments hereunder shall be made in lawful money of the United States of
America. Payment shall be credited first to the accrued and unpaid interest then
due and payable and the remainder to Principal.  “Final Payment Amount” means an
amount equal to the sum of the total unpaid Principal plus any accrued and
unpaid interest.




2.

Interest.  Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of eleven percent (11%) per annum.  All computations of
interest shall be made on the basis of a 360-day year for actual days elapsed.
 All accrued interest shall be due and payable on the first anniversary hereof
and then on the Maturity Date or the Company Redemption Date (as hereinafter
defined), as the case may be, in each case in accordance with the terms and
conditions of this Note.  Interest may be paid, at the option of the Company, in
cash or in shares of common stock at a rate equal to the Conversion Rate (as
defined below).  If the Maturity Date or the Company Redemption Date is on a day
that is not a business day, payment of any amounts due and payable on such date
shall be effected on the immediately following business day.




3.

Conversion or Redemption of this Note.




(a)

Conversion at Option of Holder.  This Note may, at the sole option of Holder, at
any time and from time to time this Note remains outstanding be, in whole or in
part, (i) converted into shares of the Company’s common stock, par value $0.001
per share (“Common Stock”), by written notice from Holder to the Company (the
“Conversion Notice”).  The date of conversion is referred to as the “Conversion
Date”. In the event Holder’s Conversion Notice to convert this Note, in whole or
in part, into Common Stock, the number of shares of Common Stock to which Holder
shall be entitled upon such conversion (the “Conversion Shares“) shall be equal
to the amount of principal the Holder elects to convert divided by  twelve cents
($.12) (the “Conversion Price”)  .




(b)

Redemption.

The Company may, at its sole option, effect a redemption of this Note at any
time during the term hereof, but not before August 31, 2012 and subject to the
terms of the Intercreditor Agreement among Holder and HEP Investments, LLC (the
“Intercreditor Agreement”), upon 30 days prior written notice to Holder, by
paying, in immediately available funds (and at the option of the Company shares
of stock for accrued interest), an amount to Holder equal to the Final Payment
Amount, plus an additional five (5%) percent of the outstanding principal
amount. The date of any such redemption is referred to herein as the “Company
Redemption Date.”




(c)

Automatic Conversion. This Note and the other Series A Notes shall automatically
be converted into shares of Common Stock, at the applicable Conversion Price,
upon the closing of a secondary offering by the Company of $25,000,000 or more.





Page | 1




--------------------------------------------------------------------------------

Execution Copy







(d)

Adjustments. The number of Shares issuable upon the conversion of this Note is
subject to adjustment from time to time upon the occurrence of any of the events
enumerated in Section 6 of that certain Warrant issued to Holder in connection
with this Note:




(e)

No Fractional Shares.  The number of Conversion Shares resulting from a
conversion of this Note pursuant to Section 3(a) above shall be rounded up to
the next higher integral share of Common Stock, and no fractional shares shall
be issuable by the Company upon conversion of this Note.  Conversion of this
Note shall be deemed payment in full of this Note and this Note shall thereupon
be cancelled.




4.

Priority of Note.  The indebtedness evidenced hereby is subordinate to the
Senior Secured Convertible Note issued to HEP Investments, LLC as more fully
identified in the Intercreditor Agreement. The indebtedness evidenced hereby
ranks senior in right of payment to any unsecured convertible debt securities
issued by the Company and to all classes and series of the Company’s capital
stock.




5.

Preference.    Except upon the prior written consent of Holder and as set forth
in the Intercreditor Agreement, this Note must be converted in the Final Payment
Amount or the Final Payment Amount must be paid in full before any other
unsecured notes (excluding accounts payable) can be paid in cash by the Company.

 

6.

Representations and Warranties of the Company. The Company represents and
warrants to Holder as follows:




(a)

The execution and delivery by the Company of this Note (i) are within the
Company’s corporate power and authority, and (ii) have been duly authorized by
all necessary corporate action.




(b)

This Note is a legally binding obligation of the Company, enforceable against
the Company in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, (ii) such enforceability is limited by the Interecreditor
Agreement  and (iii) the availability of the remedy of specific performance or
in injunctive or other equitable relief is subject to the discretion of the
court before which any proceeding therefore may be brought.




7.

Use of Proceeds.  The proceeds received by the Company from the sale of this
Note shall be used by the Company for working capital and other general
corporate purposes.




8.

No Waiver in Certain Circumstances.  No course of dealing of Holder nor any
failure or delay by Holder to exercise any right, power or privilege under this
Note shall operate as a waiver hereunder and any single or partial exercise of
any such right, power or privilege shall not preclude any later exercise thereof
or any exercise of any other right, power or privilege hereunder.




9.

Certain Waivers by the Company.  Except as expressly provided otherwise in this
Note, the Company and every endorser or guarantor, if any, of this Note waive
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assent to any extension or postponement of the time of payment or
any other indulgence, to any substitution, exchange or release of collateral
available to Holder, if any, and to the addition or release of any other party
or person primarily or secondarily liable.




10.

No Unlawful Interest.  Notwithstanding anything herein to the contrary, payment
of any interest or other amount hereunder shall not be required if such payment
would be unlawful.  In any such event, this Note shall automatically be deemed
amended so that interest charges and all other payments required hereunder,
individually and in the aggregate, shall be equal to but not greater than the
maximum permitted by law.





Page | 2




--------------------------------------------------------------------------------

Execution Copy







11.

Security Interest.  The Company’s obligations under this Note are secured by a
grant of a security interest to Holder in all tangible and intangible assets of
Company, it being understood that the security interest is subordinate in all
respects to the security interest granted to HEP Investments, LLC as set forth
in the Intercreditor Agreement (the “Collateral”). In the event Company fails to
perform any of its repayment obligations under this Note, and such default is
continuing for a period of 10 business days after written notice from Holder to
the Company (“Default”), subject to the Intercreditor Agreement, Holder may
accelerate repayment of the Principal plus any accrued interest and exercise,
without further notice, all rights and remedies under this Note or enforce any
rights otherwise available.  In the case of such Default, Holder shall give the
Company not less than 60 business days prior written notice of its intended
disposition of the Collateral; provided, however, if Company cures such Default
prior to expiration of such notice period, Default will be not deemed to have
occurred and Holder shall have no rights to accelerate repayment or enforce the
Collateral.  For the purpose of enforcing any and all rights and remedies under
this Agreement, Holder may, to the extent permitted by applicable law, subject
to the Interecreditor Agreement (i) require the Company to, upon Holder’s
reasonable request, assemble all or any part of the Collateral as directed by
the Holder and make it available to Holder during normal business hours at the
Company’s headquarters, (ii) enter, without breach of the peace, any premises
where any such Collateral is or may be located and, reasonably seize and remove
such Collateral from such premises, (iii) direct the Company to reasonably
provide relevant information from the Company’s books and records relating to
the Collateral, and (iv) prior to the disposition of any of the Collateral,
store or transfer the Collateral, process, repair or recondition such Collateral
or otherwise prepare it for disposition in any manner and to the extent Holder
deems reasonably appropriate.  Notwithstanding anything to the contrary herein,
the security interest granted under the Security Agreement of even date is
expressly limited to the Final Payment Amount outstanding under this Note and
Holder shall exercise the foregoing rights in such a fashion so as to minimize
disruption to Company and its business operations and only to the extent
necessary to recover such unpaid Final Payment Amount.  Holder and the Company
shall work in good faith to effectuate the intent of the previous sentence.  The
security interest provided hereby shall expire upon the payment in full of the
Final Payment Amount or the Conversion Date of all sums constituting the Final
Payment Amount. Holder will execute any documents or instruments the Company may
reasonably request to evidence such expiration.  By acceptance of this Note (i)
Holder and any subsequent holder of this Note acknowledges and agrees that the
Company may issue other convertible debt securities, and in connection
therewith, grant security interests in the Collateral which may be subordinate
to or pari passu with the security interest granted hereby, (ii) Holder hereby
consents to the grant by the Company of such security interests, and (iii)
Holder shall perform, from time to time, such acts, and shall execute,
acknowledge and/or deliver such other instruments, documents and agreements as
the Company reasonably may request in order to consummate the transactions
provided for in this Note.




NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE SECURED PARTY ACKNOWLEDGES
AND AGREES THAT THE SECURITY INTEREST GRANTED TO IT HEREUNDER IS SUBORDINATE IN
ALL RESPECTS TO THE SECURITY INTEREST GRANTED TO HEP IN THE SECURITY AGREEMENTS
DELIVERED BY GRANTOR TO HEP (“HEP SECURITY AGREEMENTS”), AND THAT ALL RIGHTS
GRANTED TO THE SECURED PARTY ARE SUBJECT TO THE SECURITY INTEREST GRANTED TO HEP
AND TO THE INTERECREDITOR AGREEMENT.




12.

Lock-up.  In the event of a secondary offering of Common Stock by the Company,
Holder agrees to sign a customary lock up agreement in connection therewith
unless the Holder’s representative exempts the Holder’s shares of Common Stock
from such lock up agreements.




13.

Reserved.




14.

Legal Fees.   The Company has reimbursed Holder for the costs incurred by
Holder’s legal counsel in preparing this Note and all documents executed in
connection with this Note in the amount of $10,000.




15.

Miscellaneous.  No modification, rescission, waiver, forbearance, release or
amendment of any provision of this Note shall be made, except by a written
agreement duly executed by each of the Company and Holder.  This Note may not be
conveyed, assigned or transferred by Holder without the prior written consent of
the Company, subject to compliance with applicable securities laws.  All notices
hereunder shall be in writing and be deemed given if personally delivered, sent
by overnight courier (provided proof of delivery is received) or sent by
telecopy (provided a confirmation of transmission is received) at the addresses
of the respective parties set forth in the initial paragraph of this Note or
such other address as either party shall notify the other of from time to time.
 The Company hereby submits to personal jurisdiction in the State of Maryland,
consent to the jurisdiction of any competent state or federal district court
sitting in the County of Montgomery County, Maryland, and waives any and all
rights to raise lack of personal jurisdiction as a defense in any action, suit
or proceeding in connection with this Note or any related matter.  This Note
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Maryland, without reference to conflicts of law provisions of
such state.





Page | 3




--------------------------------------------------------------------------------

Execution Copy







16.

Entire Agreement.

This Subordinated Convertible Note, together with the Subscription Agreement ,
the Security Agreement and the Termination Agreement and Mutual General Release,
and the Intercreditor Agreement all of even date (collectively “Loan
Documents”), as executed by the parties constitute the entire agreement between
the parties thereto with respect to the transactions contemplated hereby and
thereby. Without limiting the generality of the foregoing, the Loan Documents
supersede any and all documents executed by the parties prior to the date
hereof, including without limitation the Term Sheet dated January 11, 2012.





Page | 4




--------------------------------------------------------------------------------

Execution Copy







IN WITNESS WHEREOF, the undersigned have caused this Note to be executed and
delivered by a duly authorized officer as of the date first above written.




Health Enhancements Products, Inc.




/s/ Philip Rice                      

By: Philip M. Rice, II, CFO








Page | 5


